Citation Nr: 1023876	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include bipolar disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to 
April 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to nonservice connected 
pension and service connection for bipolar disorder.

The Board remanded the claim in September 2008 for further 
development and consideration. 


FINDINGS OF FACT

1.  The Veteran has provided conflicting accounts of his 
claimed noncombat stressor in service and there is no 
corroborating evidence of the claimed stressor to support a 
diagnosis of PTSD.

2.  The Veteran's acquired psychiatric disorder, to include 
bipolar disorder and PTSD, clearly and unmistakably existed 
prior to service and was not aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disorder, 
to include bipolar disorder and PTSD, have not been met.  38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant with notice in November 2008 
and February 2009, subsequent to the initial adjudication.  
While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a April 2010 supplemental 
statement of the case, following the provision of notice.  
The appellant has not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran contends that his PTSD and bipolar disorder were 
incurred in service.  He states that he was treated for the 
condition and other mental issues while in service.  He 
believes that witnessing the suicide of his friend in service 
caused his PTSD and bipolar disorder.  

Service treatment records indicate the Veteran was seen for 
mental problems while in service.  In a February 1976 mental 
evaluation, the Veteran was noted to have a life-long history 
of verbal and physical aggressiveness.  An impression of 
explosive personality, manifested by gross outbursts of rage 
or of verbal or physical aggressiveness was given. 

A May 2005 VA evaluation notes described the Veteran as 
struggling with anger outbursts and depressive symptoms.  A 
readjustment counseling therapist noted that a PTSD diagnosis 
was possible, but it was complicated by the Veteran's 
polysubstance abuse.  The therapist found evidence of anxiety 
disorder and mood disorder.

In August 2005, the Veteran was described in a VA psychiatry 
progress note as having no recent psychiatric history, and he 
had been referred for evaluation of mood and behavior 
symptoms.  The examining psychiatrist noted the Veteran had 
significant depression for some time that was complicated by 
irritability and anger.  The Veteran was noted to have 
depressive disorder that was improving on medication.

In April 2006, an examining VA doctor noted the Veteran was 
being treated for PTSD.

In May 2006, the Veteran was again described as having no 
recent psychiatric history, and he was referred for 
evaluation of mood and behavior problems at a VA medical 
center.  The doctor reported the claimant had depression for 
some time that was complicated by irritability, anger and 
violence.  The Veteran presented with a slightly depressed 
and anxious mood with a constricted affect; however, he 
exhibited no psychotic symptoms.  The doctor noted the 
Veteran had depressive disorder, which had improved 
significantly with Seroquel.

In November 2006, the Veteran underwent a VA examination, and 
the examining doctor indicated that the Veteran was diagnosed 
with PTSD that, in the opinion of the examiner, was 
aggravated by service.  The doctor stated the Veteran was a 
victim of childhood abuse, and he witnessed a violent suicide 
by a friend while in service.  The doctor continued that, 
although the Veteran was not in combat when this incident 
occurred, the incident was in service and met the stressor 
criteria.  The doctor stated the Veteran suffers from 
frequent nightmares and flashbacks, emotional numbing, 
hyperarousal, avoidance of going intro crowded public spaces, 
and he used drugs most likely as a way of controlling his 
impulses and avoiding unwanted intrusive recollections.  The 
examiner opined that the Veteran meets the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth edition (DSM 
IV) criteria.  

In December 2006 the Veteran described to a VA psychiatrist 
feelings of irritability and poor impulse control, but 
attributed the condition to a recent illness. The claimant 
presented with a slightly depressed and anxious mood with a 
constricted affect; however, he exhibited no psychotic 
symptoms.  The psychiatrist noted the Veteran had bipolar 
disorder that had shown improvement with medication, and he 
was depressed.  Although Seroquel improved the Veteran 
somewhat, he still had persistent symptoms.

In January 2007, VA medical notes indicate the veteran 
continued to suffer from bipolar disorder, depression, 
depressed and anxious mood, and a constricted affect.

A VA examination was conducted in December 2009.  After a 
review of the Veteran's claims file, the examiner stated that 
the Veteran's 

current symptoms pre-existed his military 
service and were not permanently 
aggravated by his putative traumatic 
experiences while in the Army. . . .  
[The Veteran] had traumatic experiences 
both before and after, but not during, 
his active duty military.  Before 
military was witnessing shootings as a 
teenager and becoming fearful of being 
shot himself.  After military was the 
suicide of his friend while they were 
drinking.  There is no evidence that any 
military experience exacerbated his 
reaction to his pre-military traumatic 
experiences.  As well, he has a history 
of chronic anger and aggressiveness which 
has caused social and legal problems for 
him throughout his life, including both 
pre- and post-military.  Therefore, 
neither his bipolar disorder nor his 
putative PTSD appear to be service 
connected.

Service connection may be granted when a veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110.

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); credible 
supporting evidence that the claimed in-service stressors 
actually occurred; and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Nevertheless, 
credible evidence that the claimed in-service stressor 
actually occurred is still required.  38 C.F.R. § 3.304(f). 
And credible supporting evidence of the actual occurrence of 
an in-service stressor cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  The evidence necessary to establish 
the occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy," as 
established by recognized military combat citations or other 
official records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).  Whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).

The alleged stressor is not combat related.  The Veteran's 
lay testimony, in and of itself, is not sufficient to 
establish the occurrence of an alleged stressor.  Instead, 
the record must contain other objective information that 
corroborates his testimony or statements.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  There is no mention in the 
Veteran's service treatment records or 
personnel/administrative records of the suicide.  

In November 2008 and February 2009, pursuant to the Board's 
September 2008 remand, the Veteran was again informed of the 
evidence needed to support a claim regarding service 
connection for PTSD.  Specifically, he was requested to 
provide detailed information regarding his inservice 
stressful event(s).  It should be noted that asking him to 
provide this level of detail and information does not present 
an impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The Veteran did not respond to these 
letters.  In addition, he apparently told the examiner who 
conducted the December 2009 VA examination that his friend 
committed suicide after his separation from service.  Hence, 
the Veteran has not alleged with specificity a valid in-
service stressor capable of corroboration to support a 
diagnosis of PTSD in this case.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled into service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1).

Psychiatric examination on entrance into service was normal.  
The Veteran is entitled to the presumption of soundness 
regarding his psychiatric fitness.

To rebut the presumption of soundness, the government must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service, and that the disease or 
injury was not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).

The medical evidence of record noted above clearly and 
unmistakably shows that PTSD and bipolar disorder were 
present prior to service.  There is no competent evidence to 
the contrary.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994).  The base line to measure any worsening of a 
disability is the veteran's disability as shown in all of his 
medical records, not on the happenstance of whether he was 
symptom-free when he enlisted.  See Green v. Derwinski, 1 
Vet. App. 320, 323 (1991).

The December 2009 VA examination was undertaken to 
specifically address the question of in-service aggravation, 
and the examiner opined that the Veteran's bipolar disorder 
and PTSD were not aggravated during service.  There is no 
competent evidence to the contrary.  As there was no increase 
in disability during service, a lack of aggravation is shown.  
Wagner, 370 F.3d at 1089.

Even if the presumption of soundness was not rebutted by 
clear and unmistakable evidence, the evidence does not 
reflect the presence of a psychiatric disability at 
discharge.  The February 1976 normal discharge examination 
does not note any psychiatric disability and the report of a 
special psychiatric examination specifically found no 
psychiatric disability was present.

The Veteran genuinely believes that his acquired psychiatric 
disorder was incurred in service.  The Veteran is competent 
to comment on his symptoms.  However, as a layperson, lacking 
in medical training and expertise, he cannot provide a 
competent opinion on a matter as complex as the etiology of 
his acquired psychiatric disorder and his views are of no 
probative value.  

The examiner who conducted the November 2006 VA examination 
opined that the Veteran's preexisting PTSD was aggravated by 
service when the Veteran witnessed a suicide by a friend.  
However, that claimed in-service stressor has not been 
verified.  The Veteran subsequently told VA medical personnel 
that the suicide occurred after separation from service and 
then failed to respond to the RO's attempt to get specifics 
from him regarding the claimed stressor.  Accordingly, the 
Board finds that the November 2006 opinion is of no probative 
value.  

The detailed opinion provided by the December 2009 VA 
examiner found that the Veteran's bipolar disorder and PTSD 
pre-existed service and were not aggravated by service.  He 
reviewed the Veteran's claims file and provided a sound 
rationale for his opinion.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Even if the Board rejects his 
conclusion that the psychiatric disabilities pre-existed 
service, the examiner's review of the evidence of record 
clearly shows that there is no nexus between the current 
psychiatric disability and service.

Accordingly, service connection is not warranted. 


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and PTSD, is denied.  






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


